LACOMBE, Circuit Judge.
There seems to be a very urgent necessity for the issue of certificates to the amount asked for ($3,500,000), and the prayer of the petition is therefore granted. The certificates will be superior in lien to the two mortgages, viz., the general and collateral trust mortgage and the refunding mortgage. The certificates are to run for one year and to pay 6 per cent, semiannually. Details as to offering for sale may be arranged on settlement of order. The order will not contain any specific appropriation of the proceeds, but instead there shall be inserted a general clause to the effect that receivers shall keep a separate account of the proceeds of these certificates, and that no part thereof shall be used except in the improvement, acquisition, preservation, or maintenance of property which covered by both of said mortgages, and that all rolling stock bought with such proceeds shall be marked to that effect.